              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 EDDIE L. HATCH, JR. and
 MICHELLE DAVIS-HATCH,

                     Plaintiffs,                    Case No. 20-CV-1791-JPS

 v.

 CITY OF MILWAUKEE, TOM                                           ORDER
 BARRETT, ASHANTI HAMILTON,
 JAMES STARKS, SAKURI FEARS,
 ANDREA PRATT, DEPARTMENT
 OF CITY DEVELOPMENT, DWAYNE
 K. EDWARDS, MATT HAESSLY,
 AMY E. TURIM, KEN LITTLE,
 MARTHA BROWN, and VANESSA
 KOSTER,

                     Defendants.


       On December 4, 2020, Plaintiffs filed a pro se complaint alleging

violations of the Fair Housing Act (the “FHA”), 42 U.S.C. § 3601, et seq., by

Defendants. (Docket #1). On June 16, 2021, the Court dismissed many of the

original defendants from this case upon their motions alleging that

Plaintiffs failed to state a claim under the FHA. On July 2, 2021, Plaintiffs

filed a “motion to rescind order.” (Docket #56). The Court will deny this

motion. On August 9, 2021, Defendants Tom Barrett, City of Milwaukee,

Department of City Development, Dwayne K. Edwards, Sakuri Fears, Matt

Haessly, Ashanti Hamilton, Vanessa Koster, Ken Little, Andrea Pratt, James

Starks, and Amy E. Turim (“Moving Defendants”) filed an amended

motion to dismiss. (Docket #62). This motion is fully briefed, and, for the

reasons explained below, the Court will grant it.



 Case 2:20-cv-01791-JPS Filed 09/13/21 Page 1 of 13 Document 69
1.     LEGAL STANDARD

       1.1.     Motion to Dismiss

       Federal Rule of Civil Procedure 12(b) provides for dismissal of

complaints which, among other things, “fail[] to state a claim upon which

relief can be granted.” Fed. R. Civ. P. 12(b)(6). To state a claim, a complaint

must provide “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In other words, the

complaint must give “fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The

allegations must “plausibly suggest that the plaintiff has a right to relief,

raising that possibility above a speculative level.” Kubiak v. City of Chicago,

810 F.3d 476, 480 (7th Cir. 2016) (internal citation omitted). Plausibility

requires “more than a sheer possibility that a defendant has acted

unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550

U.S. at 556). In reviewing the complaint, the Court is required to “accept as

true all of the well-pleaded facts in the complaint and draw all reasonable

inferences in favor of the plaintiff.” Kubiak, 810 F.3d at 480–81. However,

the Court “need not accept as true legal conclusions, or threadbare recitals

of the elements of a cause of action, supported by mere conclusory

statements.” Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009) (citing Iqbal, 556

U.S. at 678).

       Federal Rule of Civil Procedure Rule 12(c) permits a party to move

for judgment after the complaint and answer have been filed by the parties.

Buchanan-Moore v. County of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009).1 A


       Moving Defendants filed an answer to the complaint on February 19, 2021.
       1

(Docket #21). Thus, their present motion is more properly characterized as a
motion for judgment on the pleadings.


                           Page 2 of 13
 Case 2:20-cv-01791-JPS Filed 09/13/21 Page 2 of 13 Document 69
motion for judgment on the pleadings is governed by the same standard as

a motion to dismiss for failure to state a claim under Rule 12(b)(6). Adams v.

City of Indianapolis, 742 F.3d 720, 727–28 (7th Cir. 2014).

       Because Plaintiffs are proceeding pro se, their filings are entitled to

liberal construction. Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nevertheless,

even pro se litigants must comply with procedural rules. McNeil v. United

States, 508 U.S. 106, 113 (1993) (“[W]e have never suggested that procedural

rules in ordinary civil litigation should be interpreted so as to excuse

mistakes by those who proceed without counsel.”). The Court is not

“charged with seeking out legal issues lurking within the confines of the pro

se litigant’s pleadings,” nor is it required to “decide the unraised issues.”

Kiebala v. Boris, 928 F.3d 680, 685 (7th Cir. 2019) (internal quotations and

citations omitted).

       1.2    Motion for Reconsideration

       Two rules allow a court to revisit a final judgment in civil cases. First,

Rule 59(e) empowers a court to alter or amend a judgment on motion by a

party. Fed. R. Civ. P. 59(e). The party seeking relief under this Rule must

establish “a manifest error of law or present newly discovered evidence.”

Obriecht v. Raemisch, 517 F.3d 489, 494 (7th Cir. 2008). Whether to grant a

motion to amend a judgment “is entrusted to the sound judgment of the

district court,” In re Prince, 85 F.3d 314, 324 (7th Cir. 1996), but the movant

must first “clearly establish” his right to relief, Romo v. Gulf Stream Coach,

Inc., 250 F.3d 1119, 1122 n.3 (7th Cir. 2001).

       “Appeal, not reconsideration, is the time to deal with the majority

of legal errors,” and so only “manifest errors . . . so obvious that no

additional explanation is needed or possible” are proper subjects of a Rule

59 motion. Burney v. Thorn Ams., Inc., 970 F. Supp. 668, 671 (E.D. Wis. 1997).


                           Page 3 of 13
 Case 2:20-cv-01791-JPS Filed 09/13/21 Page 3 of 13 Document 69
Such error “is not demonstrated by the disappointment of the losing party”

but instead “the ‘wholesale disregard, misapplication, or failure to

recognize controlling precedent.’” Oto v. Metro. Life Ins. Co., 224 F.3d 601,

606 (7th Cir. 2000) (quoting Sedrak v. Callahan, 987 F. Supp. 1063, 1069 (N.D.

Ill. 1997)).

        Similarly, Rule 60(b) allows the Court to vacate a judgment based on,

inter alia, excusable neglect, newly discovered evidence, fraud by a party,

satisfaction of the judgment, or “any other reason that justifies relief.” Fed.

R. Civ. P. 60(b). Relief under Rule 60(b) is an “extraordinary remedy and is

granted only in exceptional circumstances.” Wickens v. Shell Oil Co., 620 F.3d

747, 759 (7th Cir. 2010). The Court’s determination is constrained only by

its sound discretion. Venson v. Altamirano, 749 F.3d 641, 656 (7th Cir. 2014).

2.      RELEVANT ALLEGATIONS

        Plaintiffs allege that they spent over two years working with the

Milwaukee Department of City Development (the “DCD”) to purchase a

“City owned commercial building” in Milwaukee, Wisconsin (the

“Property”). (Docket #1 at 5). Plaintiffs desired the Property for their

business for the purpose of “creating a training facility . . . for entrepreneurs

in the food service industry.” (Id.) In October of 2018, Plaintiffs spoke with

a representative from the DCD, Dwayne K. Edwards, during an inspection

of the Property. (Id.) At this meeting, Plaintiffs came to believe that the DCD

and the City of Milwaukee would sell them the Property. (Id.) This sale,

however, never occurred. (Id.)

        Plaintiffs allege that the DCD “entertained offers from several black

entrepreneurs,” but that it gave “unfair support and privilege” to a “white,

unfunded developer.” (Id.) Plaintiffs contend these actions violated the




                           Page 4 of 13
 Case 2:20-cv-01791-JPS Filed 09/13/21 Page 4 of 13 Document 69
FHA. (Id.) Specifically, Plaintiffs write that “[t]here was a concerted effort

by all to deny us the enjoyment and right to purchase [the Property].” (Id.)

       Plaintiffs ask this Court to award them, among other things,

acquisition of the Property for $1.00, “[w]orking capital to hire and train

staff comparable to our competitors,” “the support of all current and future

city agencies and associates in the support of local entrepreneurs,” “a public

acknowledgment of the harm done with apology from [the City of

Milwaukee] Common Council,” a preliminary injunction on the sale of the

Property, and punitive damages. (Id. at 4).

3.     ANALYSIS

       3.1     Motion to Dismiss

               3.1.1   Plaintiffs’ FHA Claims

       Plaintiffs bring their case pursuant to the FHA. Moving Defendants

ask that this action be dismissed against them for failure to state a

cognizable claim under the FHA. Specifically, Moving Defendants argue

that, because the Property does not constitute a “dwelling,” it is not covered

by the FHA.

       The FHA makes it unlawful “[t]o refuse to sell . . . or otherwise make

unavailable or deny, a dwelling to any person because of race, color, religion,

sex, familial status, or national origin.” 42 U.S.C. § 3604(a) (emphasis

added). It defines a “dwelling” as

       any building, structure, or portion thereof which is occupied
       as, or designed or intended for occupancy as, a residence by
       one or more families, and any vacant land which is offered for
       sale or lease for the construction or location thereon of any
       such building, structure, or portion thereof.

Id. at § 3602(b).




                           Page 5 of 13
 Case 2:20-cv-01791-JPS Filed 09/13/21 Page 5 of 13 Document 69
       In their complaint, Plaintiffs describe the Property as a “commercial

building.” (Docket #1 at 5). They continually assert that they intend to use

the Property for commercial purposes (e.g., a training facility for the food-

service industry). (Id.) In their subsequent filings, Plaintiffs explain that the

Property could be used as a COVID-19 “vaccine location.” (Docket #48 at

1). Plaintiffs make statements that they “never assert residential real estate

in [their] complaint,” (id. at 1) (emphasis removed), and that “[t]heir

primary goal was to provide training for under employed persons in our

community to work directly with the family business,” (Docket #56 at 6).

These are commercial—not residential—uses.

       Plaintiffs state that their “home based business was to reside,

occupy, and dwell in the Property as a place of business as enjoyed by

others,” (Docket #56 at 3), and that they “have from the beginning, made it

clear that it was a commercial dwelling,” (Docket #64 at 2). If Plaintiffs are

attempting to argue that their business is to “reside” in the Property, thus

making the Property a “dwelling” for their business, such line of reasoning

is inconsistent with the FHA’s definition of a dwelling as “any building . . .

designed or intended for occupancy as, a residence by one or more families.”

42 U.S.C. § 3602(b) (emphasis added). Under the FHA, “‘[p]erson’ includes

one or more individuals, corporations, partnerships, associations, labor

organizations, legal representatives, mutual companies, joint-stock

companies, trusts, unincorporated organizations, trustees, trustees in cases

under title 11, receivers, and fiduciaries,” id. § 3602(d), whereas “‘[f]amily’

includes a single individual,” id. § 3602(c). The statute differentiates

between “person” and “individual.” While both individuals and certain

business entities are “persons,” the definition of “dwelling” does not




                           Page 6 of 13
 Case 2:20-cv-01791-JPS Filed 09/13/21 Page 6 of 13 Document 69
depend on the Property being used by a “person” but rather an

“individual” (who may constitute a family).

       The case law to which Plaintiffs cite does not support their case.

Citing Garcia v. Condarco, 114 F. Supp. 2d 1158 (D.N.M. 2000), Plaintiffs note

that some courts look to the purpose of the FHA and the purpose of the

property in question in deciding the statutory meaning of “dwelling.”

(Docket #64 at 2). In Garcia, a detainee alleged that she was sexually

assaulted in a New Mexico jail. Garcia, 114 F. Supp. 2d at 1158–59. She

brought several claims, including one under the FHA. Id. at 1159. In

granting the defendants’ motion to dismiss the FHA claim, the court

considered whether a jail is considered a dwelling “within the context and

the purpose of the FHA.” Id. The court observed that, generally, “the courts

have given the FHA a generous construction in order to effectuate its broad

and inclusive language.” Id. (internal quotation and citation omitted). “This

generous construction is apparent in the range of structures that courts

have found to be ‘dwellings’ within the meaning of the FHA.” Id. at 1159–

60. As collected by the Garcia court, these structures include “trailers for

migrant workers, unit in timeshare resort, nursing home for handicapped

elderly people, residential facility for homeless families, residential school

for emotionally disturbed adolescents, summer bungalows run by a

country club, an AIDS hospice, cooperative apartment complexes, and a

children's home.” Id. at 1160 (internal footnotes and citations omitted).

However, the court noted,

       [t]he cases finding specific structures “dwellings” within the
       meaning of the FHA are, however, linked by a more
       applicable common, albeit sometimes implicit, feature—they
       are primarily “designed or intended for occupancy, as a
       residence.” Therefore, the features in common between the


                           Page 7 of 13
 Case 2:20-cv-01791-JPS Filed 09/13/21 Page 7 of 13 Document 69
       [jail] and structures found to be “dwellings” within the
       meaning of the FHA should not obscure the glaring difference
       between them: The [jail] is designed as a detention facility not
       a “residence.” It is this difference that proves critical within
       the overall purpose of the FHA.

Id. (quoting 42 U.S.C. § 3602(b)) (emphasis added).

       As discussed above, Plaintiffs do not (nor could they) allege that the

Property is primarily designed or intended for occupancy as a residence. A

training center and business incubator for the food-service industry is not

akin to the uses highlighted in Garcia. Nor does the intended use serve the

policy of the FHA: “to provide ‘for fair housing throughout the United

States.’” Id. at 1161 (quoting 42 U.S.C. § 3601).

       Plaintiffs also rely on Intermountain Fair Housing Council v. Boise

Rescue Mission Ministries, 717 F. Supp. 2d 1101, 1104 (D. Idaho 2010), aff’d on

other grounds, 657 F.3d 988 (9th Cir. 2011). (Docket #64 at 2). Intermountain

addressed claims by an advocacy organization against a non-profit

operator of a homeless shelter, alleging religion- and sex-based

discrimination in violation of the FHA. Id. at 1103–06. In reaffirming its

grant of summary judgment to the defendants, the court concluded that the

homeless shelter component of the facility was not a “dwelling” subject to

the requirements of the FHA. Id. at 1109–12. The court noted that

“[a]lthough the term ‘residence’ is central to the definition of a ‘dwelling,’

the FHA does not define ‘residence.’” Id. at 1109. The court then referred to

the “ordinary meaning” of residence: “a temporary or permanent dwelling

place, abode or habitation to which one intends to return as distinguished

from a place of temporary sojourn or transient visit.” Id. (quoting United

States v. Hughes Mem’l Home, 396 F. Supp. 544, 549 (W.D. Va. 1975) (quoting

Webster’s Third New Int’l Dictionary)). The court discussed two factors


                           Page 8 of 13
 Case 2:20-cv-01791-JPS Filed 09/13/21 Page 8 of 13 Document 69
(mentioned without analysis by Plaintiffs in their response brief):

“(1) whether the facility is intended or designed for occupants who intend

to remain in the [facility] for any significant period of time; and (2) whether

those occupants would view [the facility] as a place to return to during that

period.” Id. (internal quotations and citations omitted). The court held that

the shelter did not meet either factor. Id. at 1111–12.

       In short, applying the analyses of the cases cited by Plaintiffs does

nothing to improve their FHA claim. Their alleged intended uses for the

Property are less like a “dwelling” than the uses considered or collected in

Garcia and Intermountain.

              3.1.2   Plaintiffs’ Defamation Claims

       In their complaint, Plaintiffs offer one sentence that may be

construed as a defamation claim: “[w]e were also suffered defamatory harm

to selection committee about our preparedness and in a public newsletter.”

(Docket #1 at 5). Moving Defendants seek to dismiss this claim for lack of

subject-matter jurisdiction.

       Defamation claims are governed by state law. See Schindler v. Seiler,

474 F.3d 1008, 1010 (7th Cir. 2007). A federal court is not required to exercise

supplemental jurisdiction over state-law claims where it has “dismissed all

claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3).

Supplemental jurisdiction “is a doctrine of discretion, not of plaintiff’s

right.” United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966).

       Needless decisions of state law should be avoided both as a
       matter of comity and to promote justice between the parties,
       by procuring for them a surer-footed reading of applicable
       law. Certainly, if the federal claims are dismissed before trial,
       even though not insubstantial in a jurisdictional sense, the
       state claims should be dismissed as well.



                           Page 9 of 13
 Case 2:20-cv-01791-JPS Filed 09/13/21 Page 9 of 13 Document 69
Id. Thus, given that the Court has dismissed Plaintiffs’ federal law claims

arising under the FHA, see supra Section 3.1.1, the Court will also decline to

exercise supplemental jurisdiction over Plaintiffs’ state-law defamation

claim.

         3.2    Motion to Rescind Order

         Plaintiffs’ “motion to rescind order” arises out of the Court’s earlier

order dismissing multiple Defendants for Plaintiff’s failure to state a claim

under the FHA. (Docket #55, #56). Specifically, the Court held that Plaintiffs

could not bring a claim under the FHA because the Property is not a

“dwelling” as defined under the FHA. (Docket #55). In deciding Moving

Defendants’ present motion to dismiss, the Court sufficiently reassessed its

FHA analysis on the same issue. See supra Section 3.1.1. Plaintiffs have not

carried their burden under either Rule 59(e) or 60(b). The Court finds no

indication of manifest error, newly discovered evidence, excusable neglect,

fraud by a party, satisfaction of a judgment, or any other reason that justifies

relief. Fed. R. Civ. P. 59(e), 60(b). The Property is not a dwelling for

purposes of the FHA. The Court will deny Plaintiffs’ motion to rescind

order.

         3.3    Defendant Martha Brown

         On March 1, 2021, the Court received an affidavit of non-service as

to Defendant Martha Brown (“Brown”). (Docket #25 at 2). According to the

affidavit, before her retirement, Brown was a “deputy commissioner” with

the City of Milwaukee. (Id.) Based on the docket, Plaintiffs never

reattempted service on Brown, and Brown has not appeared in the case.

         Federal Rule of Civil Procedure 4(m) provides that “[i]f a defendant

is not served within 90 days after the complaint is filed, the court—on

motion or on its own after notice to the plaintiff—must dismiss the action


                          Page 10 of 13
Case 2:20-cv-01791-JPS Filed 09/13/21 Page 10 of 13 Document 69
without prejudice against that defendant or order that service be made

within a specified time.” Thus, typically, where a party is not yet served,

the Court must provide notice to the plaintiff before dismissing the

unserved party.

       However, even where a plaintiff pays the filing fee and is not

proceeding in forma pauperis, a district court may conduct limited screening

and dismiss a complaint, sua sponte, if it appears the allegations are

“frivolous.” Weinschenk v. Cent. Intel. Agency, 818 F. App’x 557, 558 (7th Cir.

2020) (“But when the plaintiff is not proceeding in forma pauperis, only

frivolousness can justify the sua sponte dismissal without giving [the

plaintiffs] notice and the opportunity to respond.”) (citing Aljabri v. Holder,

745 F.3d 816, 819 (7th Cir. 2014); Hoskins v. Poelstra, 320 F.3d 761, 763 (7th

Cir. 2003)). “A complaint is factually frivolous if the allegations are clearly

baseless, irrational, fanciful, delusional, or wholly incredible.” Id. Here, the

Court need not allow Plaintiffs an opportunity to serve Brown just so that

the Court can engage in another round of motion-to-dismiss practice.

Plaintiffs’ claims against Brown are deficient for the same reason as those

against the other defendants: the Property is not a dwelling for purposes of

the FHA. The Court will dismiss Plaintiffs’ claims against Brown.

4.     CONCLUSION

       The Court will grant Moving Defendants’ motion to dismiss, (Docket

#62). For the same reasons, the Court will dismiss the claims against the

remaining, unserved defendant, Brown. The Court will not give Plaintiffs

leave to amend. Plaintiffs themselves have admitted that the Property is a

commercial, non-dwelling; there is no amendment that Plaintiffs could

make that would state a claim under the FHA. See Brown v. Scott, No. 19-

CV-1762-BHL, 2021 WL 857303, at *2 (E.D. Wis. Mar. 8, 2021) (citing Foman


                           Page 11 of 13
 Case 2:20-cv-01791-JPS Filed 09/13/21 Page 11 of 13 Document 69
v. Davis, 371 U.S. 178, 182 (1962)) (“the Supreme Court has explained that

leave to amend need not be given when a plaintiff repeatedly fails to cure

deficiencies or when allowing an amendment would unduly delay

resolution of the case.”). The Court will deny Moving Defendants’ first

motion to dismiss as moot. (Docket #59). The Court will deny Plaintiffs’

motion to rescind order. (Docket #56). The case shall be dismissed in its

entirety.

       Accordingly,

       IT IS ORDERED that Defendants Tom Barrett, City of Milwaukee,

Department of City Development, Dwayne K. Edwards, Sakuri Fears, Matt

Haessly, Ashanti Hamilton, Vanessa Koster, Ken Little, Andrea Pratt, James

Starks, and Amy E. Turim’s amended motion to dismiss (Docket #62) be

and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that the federal law claims against

Defendants Tom Barrett, City of Milwaukee, Department of City

Development, Dwayne K. Edwards, Sakuri Fears, Matt Haessly, Ashanti

Hamilton, Vanessa Koster, Ken Little, Andrea Pratt, James Starks, Amy E.

Turim, and Martha Brown be and the same are hereby DISMISSED with

prejudice;

       IT IS FURTHER ORDERED that the Court, pursuant to 28 U.S.C.

§ 1367(c), declines to exercise supplemental jurisdiction over Plaintiffs’ state

law defamation claim, which be and the same is hereby DISMISSED

without prejudice;

       IT IS FURTHER ORDERED that this case be and the same is hereby

DISMISSED in its entirety;

       IT IS FURTHER ORDERED that Defendants Tom Barrett, City of

Milwaukee, Department of City Development, Dwayne K. Edwards, Sakuri


                          Page 12 of 13
Case 2:20-cv-01791-JPS Filed 09/13/21 Page 12 of 13 Document 69
Fears, Matt Haessly, Ashanti Hamilton, Vanessa Koster, Ken Little, Andrea

Pratt, and Amy E. Turim’s first motion to dismiss (Docket #59) be and the

same is hereby DENIED as moot; and

      IT IS FURTHER ORDERED that Plaintiffs’ motion to rescind order

(Docket #56) be and the same is hereby DENIED.

      Dated at Milwaukee, Wisconsin, this 13th day of September, 2021.

                                 BY THE COURT:




                                 J.P. Stadtmueller
                                 U.S. District Judge




                          Page 13 of 13
Case 2:20-cv-01791-JPS Filed 09/13/21 Page 13 of 13 Document 69
